Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “linearity coefficient.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
performing a first configuration of a virtual lung model, said model comprising a non-linear functional relationship between an instantaneous volume of the virtual lung and an instantaneous pressure of the virtual lung
a first parameterization of the non-linear function
said first configuration comprising the determination of a maximum dynamic corresponding to a given air admission capacity of the virtual lung
performing a second configuration of a model of a virtual respiratory system comprising a functional relationship between a flow rate of air inhaled or exhaled by a virtual patient
at least one considered pressure in the respiratory circuit, said considered pressure being a resulting pressure corresponding to the pressure in the respiratory tracts of the virtual lung, called output pressure, from which is subtracted an inner pressure in the virtual lung, the inner pressure of the virtual lung comprising a muscular pressure and the pressure inside the lung
the muscular pressure being determined as a function of a respiratory adaptation model comprising an adaptation coefficient weighting the value of said muscular pressure and determined as a function of the evolution of a value of a target parameter to reach
said second configuration comprising the determination of a datum characteristic of at least one ventilatory resistance of a virtual patient
performing a third configuration of at least one ventilation mode comprising the determination of at least one virtual respiratory cycle comprising at least an expiration phase and an inspiration phase, which expiration and inspiration phases being associated with a condition of evolution either of the flow rate of air exhaled and/or inhaled, or of the output pressure
generating at least one curve representing a plot of the pressure within the virtual lung as a function of the volume of the virtual lung from the parameterized virtual lung model, the parameterized model of the respiratory system and a predefined ventilation mode

Under the broadest reasonable interpretation, claim 1 covers performance of limitations in the mind.  A human—using their mind, pen and paper—is capable of performing a first configuration of a virtual lung model including a non-linear functional relationship between an instantaneous volume of the virtual lung and an instantaneous pressure of the virtual lung, calculating a first parameterization of the non-linear function, determining a maximum dynamic corresponding to a given air admission capacity of the virtual lung, performing a second configuration of a model of a virtual respiratory system comprising a functional relationship between a flow rate of air inhaled or exhaled by a virtual patient, and at least one considered air pressure in the respiratory circuit, said considered air pressure being a resulting pressure corresponding to the pressure in the respiratory tracts of the virtual lung called output pressure, from which is subtracted an inner pressure in the virtual lung, the inner pressure of the virtual lung comprising a muscular pressure and the pressure inside, the lung muscular pressure being determined as a function of a respiratory adaptation model comprising an adaptation coefficient weighting the value of said muscular pressure and determined as a function of the evolution of a value of a target parameter to reach, determining a datum characteristic of at least one ventilatory resistance of a virtual patient, performing a third configuration of at least one ventilation mode comprising the determination of at least one virtual respiratory cycle comprising at least an expiration phase and an inspiration phase, which expiration and inspiration phases being associated with a condition of evolution either of the flow rate of air exhaled and/or inhaled, or of the output pressure.  The preceding computations are arithmetic calculations that can be performed in the human mind with the use of a pen and paper.
As to the limitation “generating at least one curve representing a plot of the pressure within the virtual lung as a function of the volume of the virtual lung from the parameterized virtual lung model, the parameterized model of the respiratory system and a predefined ventilation mode”, again, this does not require the use of a hardware device, it can be performed by a human using pen and paper.
The abstract idea is not integrated into a practical application.  Claims 15 and 16 additionally recite “a calculator.”  This additional element, when considered individually or in combination however, are not integrated into a practical application because:
 A calculator:  the user device is recited at high level of generality as its particular components and capabilities are not claimed. The specification states “a calculator such as a microprocessor may be used to perform the resolution."   This highly generalized description does not limit the claim beyond a human actor performing the method.  
Claims 2-8 recite elaborating details of how the calculations of the relationships between pressure and volume are performed.  Again, such computations are performable by human, pen and paper. 
Claims 9-12 recite variations on how the ventilation mode is modeled.  Again, each is ultimately an arithmetic calculation performable by human, pen and paper.
Claims 13 and 14 recite a “temporal discretization” of the virtual lung model, which depend on modeled flow rates and output pressures.  Again, these are merely additionally detailed arithmetic calculations performable by human, pen and paper. 
Claims 17 and 18 recite the limitations “at least one interface” and “an intermediate ventilation device”.  This features are not readily performable by a human, pen and paper; thus, the claims are found to satisfy the requirements of this section.
Claim 15 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites a computer program per se, which has explicitly been held as ineligible subject matter under this section. See Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.  The recitation of a “computer program product” must include a reference to a physical structure such as a computer memory in order to satisfy the requirements of this section.

Allowable Subject Matter
Claims 17 and 18 are objected to as depending from a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715